NOTE: Attachment not available electronically
                            UNITED STATES COURT OF APPEALS
Filed 4/2/96
                                   FOR THE TENTH CIRCUIT

                                    ________________________


CHRISTOPHER E. LONGSTRETH,                  )
                                            )
      Petitioner-Appellant,                 )
                                            )
v.                                          )           No. 95-5136
                                            )       (D.C. No. 93-C-890-E)
R. MICHAEL CODY, Warden,                    )           (N.D. Okla.)
                                            )
      Respondent-Appellee.                  )
                            __________________________

                                    ORDER AND JUDGMENT*
                                    _________________________

Before BRORBY, EBEL and HENRY, Circuit Judges.
                         __________________________


        After examining the briefs and appellate record, this panel has determined unanimously that

oral argument would not materially assist the determination of this appeal. See Fed. R. App. P.

34(a); 10th Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.



        The Respondent's motion to supplement the record is granted.



        Mr. Longstreth is a state inmate and pro se litigator. Mr. Longstreth filed a petition seeking

habeas relief. Specifically, Mr. Longstreth challenged his conviction for shooting with intent to kill


        *
          This order and judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
after former conviction of two or more felonies. Mr. Longstreth received a sentence of forty-five

years. The district court concluded Mr. Longstreth was not in custody in violation of the

Constitution and denied relief.



       Mr Longstreth challenged his state conviction on the following grounds: (1) he claims he

was incompetent at critical stages of the state criminal proceedings and asserts the state court should

have sua sponte ordered a competency hearing; (2) he asserts he was denied effective assistance of

counsel for: (a) counsel’s failure to have Petitioner’s competency evaluated; (b) counsel's failure to

investigate; (c) counsel’s failure to challenge the sufficiency of the evidence; (d) counsel's failure

to raise and pursue a warrantless search and seizure; and (e) counsel wrongfully stipulated to an

unconstitutional out of state (Colorado) prior conviction not shown to be a felony in Oklahoma at

his preliminary hearing; (3) he asserts he was convicted upon a degree of proof below that required

by due process; (4) he asserts he was denied his constitutional rights to testify on his own behalf; (5)

a custodial statement taken without being first advised of his Miranda rights was wrongfully

admitted into evidence; and (6) he was denied the reasonable opportunity to obtain counsel of his

own choice.



       The district court carefully considered Mr. Longstreth’s challenges in detail and reduced its

conclusions to writing in a twenty-two page order. The essence of this order was that Mr. Longstreth

failed to establish constitutional error and there was no need for an evidentiary hearing. The district

court then denied the Petitioner's request that it issue a certificate of probable cause. We hereby

issue the certificate of probable cause and proceed to the merits.


                                                   2
       Mr. Longstreth appeals the district court order asserting: (1) his right to testify is not barred

from federal review; (2) the district court should have held a hearing on his claim of incompetency;

(3) he was deprived of his right to effective assistance of counsel; (4) the district court should have

held an evidentiary hearing on the issue of the voluntariness of his post-arrest, pre-trial, custodial

statement; and (5) the evidence is insufficient to sustain his conviction.



       We have reviewed the record on appeal and considered Mr. Longstreth's brief. We are not

persuaded the district court erred in denying habeas relief.



       The judgment of the district court is AFFIRMED for substantially the same reasons set forth

in the district court’s order, a copy thereof being attached.



                                               Entered for the Court

                                               WADE BRORBY
                                               United States Circuit Judge




                                                  3